                                   1

                                   2

                                   3                                     UNITED STATES DISTRICT COURT

                                   4                                    NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        RODERICK DEL ROSARIO,                           Case No. 18-cv-07197-DMR
                                   7                       Plaintiff,
                                                                                            ORDER ON DEFENDANT'S MOTION
                                   8                 v.                                     FOR SUMMARY JUDGMENT
                                   9        NANCY A. BERRYHILL,                             Re: Dkt. No. 16
                                  10        Acting Commissioner of Social Security,
                                  11                       Defendant.

                                  12            Plaintiff Roderick Del Rosario brought this action seeking judicial review of a decision by
Northern District of California
 United States District Court




                                  13   the Social Security Administration (“SSA”) denying his claim for supplemental security income
                                  14   benefits under Titles II and XVI of the Social Security Act, 42 U.S.C. § 405(g). [Docket No. 1
                                  15   (Compl.).] Defendant Andrew Saul,1 Commissioner of Social Security, now moves pursuant to
                                  16   Federal Rule of Civil Procedure 12(b)(6) to dismiss Plaintiff’s complaint on the basis that it was
                                  17   untimely filed. [Docket Nos. 16 (“Mot.”); 18.] On June 19, 2019, the court notified the parties that
                                  18   it would convert Defendant’s motion to dismiss into a motion for summary judgment on the issue
                                  19   of timeliness and ordered Plaintiff to file supplemental evidence and briefing. [Docket No. 19.]
                                  20   Plaintiff filed an additional declaration on July 3, 2019. [Docket No. 20 (“Waggoner Decl.”).] For
                                  21   the following reasons, Defendant’s motion for summary judgment on the issue of timeliness is
                                  22   granted.
                                  23   I.       BACKGROUND
                                  24            A.        Factual Background and Procedural History
                                  25            On July 17, 2014, Plaintiff filed an application for supplemental security income. [Docket
                                  26   No. 16-2 at 4.] On November 24, 2017, Administrative Law Judge (“ALJ”) Richard P. Laverdure
                                  27

                                  28
                                       1
                                        Andrew Saul became Commissioner of the Social Security Administration (“SSA”) on June 17,
                                       2019, replacing Nancy A. Berryhill, Acting Commissioner of SSA.
                                   1   issued a decision partially denying Plaintiff’s claim for benefits under Title XVI. Id. Plaintiff then

                                   2   requested review of the ALJ’s decision by the Appeals Council of the Social Security

                                   3   Administration.    The Appeals Council issued a decision dated September 21, 2018 denying

                                   4   Plaintiff’s request for review, making the ALJ’s decision the final decision of the Commissioner.

                                   5   [Docket No. 16-3 (“Notice”).] The Notice provided information about how Plaintiff could seek

                                   6   court review of the decision, including the following:

                                   7
                                                      Time to File a Civil Action
                                   8
                                                          •   You have 60 days to file a civil action (ask for court review).
                                   9
                                                          •   The 60 days start the day after you receive this letter. We assume
                                  10                          you received this letter 5 days after the date on it unless you show
                                                              us that you did not receive it within the 5-day period.
                                  11
                                       Notice at 2.
                                  12
Northern District of California




                                              Plaintiff filed this action on November 28, 2018, seeking judicial review of the Appeals
 United States District Court




                                  13
                                       Council’s decision under 42 U.S.C. § 405(g). Defendant moves for dismissal on the basis that
                                  14
                                       Plaintiff did not commence his suit within the 60-day period specified by the Notice and by 42
                                  15
                                       U.S.C. § 405(g). According to Defendant, Plaintiff is presumed to have received the Notice on
                                  16
                                       September 26, 2018, five days after its issuance, and was therefore required to commence this action
                                  17
                                       60 days later, by November 26, 2018. Since Plaintiff did not file suit until two days after the
                                  18
                                       deadline, Defendant contends that the action is untimely and should be barred.
                                  19
                                              Defendant submitted a declaration and two exhibits as part of his motion. [Docket No. 16-
                                  20
                                       1 (“Voegele Decl.”).] When a court considers matters outside the pleadings on a motion under Rule
                                  21
                                       12(b)(6), it must convert the motion into a Rule 56 motion for summary judgment, and in so doing,
                                  22
                                       the court must give “[a]ll parties . . . a reasonable opportunity to present all the material that is
                                  23
                                       pertinent to the motion.” Fed. R. Civ. P. 12(d); see also San Pedro Hotel Co., Inc. v. City of Los
                                  24
                                       Angeles, 159 F.3d 470, 477 (9th Cir. 1998) (“In providing notice to the parties, ‘a district court need
                                  25
                                       only apprise the parties that it will look beyond the pleadings to extrinsic evidence and give them
                                  26
                                       an opportunity to supplement the record.’” (citation omitted)). Accordingly, on June 19, 2019, the
                                  27
                                       court notified the parties that it would convert Defendant’s motion to dismiss into a motion for
                                  28
                                                                                         2
                                   1   summary judgment. [Docket No. 19.] The court ordered Plaintiff to file supplemental evidence to

                                   2   provide evidentiary support for the factual allegations in his opposition, or any other facts supporting

                                   3   his position. Id. Plaintiff timely submitted a declaration from his counsel in support of his positions.

                                   4           According to Plaintiff’s counsel David Waggoner, Plaintiff was previously represented by

                                   5   a different attorney, Alexx Campbell, at Homeless Action Center. Waggoner Decl. ¶ 10. Campbell

                                   6   had represented Plaintiff at his hearing before the ALJ, who issued a partially favorable decision.

                                   7   Id. ¶ 9; see also Voegele Decl., Ex. 1. Campbell then appealed the decision to the Appeals Council

                                   8   on Plaintiff’s behalf. Id. ¶ 10. The Appeals Counsel issued a decision upholding the ALJ’s decision

                                   9   on September 21, 2018. Id. ¶ 11; see also Voegele Decl., Ex. 2.

                                  10          Campbell resigned from his position at HAC on October 2, 2018. Waggoner Decl. ¶ 12. He

                                  11   sent an email with transfer notes regarding Plaintiff’s case that same day. Id. ¶¶ 12, 14. Waggoner

                                  12   was then assigned to Plaintiff’s case. Id. ¶ 13. According to Waggoner, the case transfer notes
Northern District of California
 United States District Court




                                  13   indicated that the next step for Plaintiff’s case was to write the brief requesting review of the ALJ’s

                                  14   decision by the Appeals Council. Id. ¶¶ 13-14. Waggoner was traveling internationally at the time

                                  15   that Plaintiff’s case was assigned to him. Waggoner Decl. ¶ 15. While traveling, Waggoner worked

                                  16   remotely using a laptop, but he did not have access to Plaintiff’s electronic or paper file, and so he

                                  17   only had the information about Plaintiff’s case that Campbell sent in the transfer notes email. Id. ¶¶

                                  18   15-20. Waggoner returned to his office on November 28, 2018 and at that point reviewed the

                                  19   September 21, 2018 Appeals Council’s denial of the appeal that Campbell had filed. Id. ¶ 23.

                                  20   Waggoner filed the complaint in this case that same day. Id. ¶ 25.

                                  21          Waggoner’s declaration is cryptic with respect to key details. For example, he only vaguely

                                  22   explains what information regarding case-related tasks and deadlines was contained in Campbell’s

                                  23   case transfer email, and he does not state whether Campbell’s information was correct.2 He also

                                  24   does not state what further information he would have learned if he had access to the electronic or

                                  25   paper file while he was out of the office. Waggoner’s declaration indicates that he was away from

                                  26   the office for approximately two months (between late September and late November 2018).

                                  27

                                  28
                                       2
                                         For example, Waggoner is not explicit about whether Campbell’s email transfer notes incorrectly
                                       reported that the next step in Plaintiff’s case was to write an Appeals Council brief.
                                                                                          3
                                   1   Although Waggoner states that he was not expecting to receive any time-sensitive mail while he

                                   2   was away, he does not explain what arrangements were made, if any, to have another person check

                                   3   his files for him during a significant two-month absence to make sure he did not miss any deadlines

                                   4   on behalf of his clients.

                                   5           Waggoner states that he “believes” the September 21, 2018 denial letter from the Appeals

                                   6   Council arrived at the HAC office “between the time it was mailed and after Mr. Campbell’s

                                   7   [October 2, 2018] resignation.” Waggoner Decl. at ¶ 26. The only support for this assertion is his

                                   8   belief that “[i]f Mr. Campbell had received the denial letter before he resigned, he would have

                                   9   communicated that fact to me and the corresponding time sensitive nature regarding an appeal.” Id.

                                  10   at ¶ 27. Waggoner does not offer anything more concrete to support his belief, such as a copy of

                                  11   the Appeals Council denial letter with a date-received stamp.

                                  12   II.     LEGAL STANDARDS
Northern District of California
 United States District Court




                                  13           A court shall grant summary judgment “if . . . there is no genuine dispute as to any material

                                  14   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The burden

                                  15   of establishing the absence of a genuine issue of material fact lies with the moving party, see Celotex

                                  16   Corp. v. Catrett, 477 U.S. 317, 322-23 (1986), and the court must view the evidence in the light

                                  17   most favorable to the non-movant. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)

                                  18   (citation omitted). A genuine factual issue exists if, in accounting for the burdens of production and

                                  19   proof that would be required at trial, sufficient evidence favors the non-movant such that a

                                  20   reasonable jury could return a verdict in that party’s favor. Id. at 248. The court may not weigh the

                                  21   evidence, assess the credibility of witnesses, or resolve issues of fact. See id. at 249.

                                  22           To defeat summary judgment once the moving party has met its burden, the nonmoving

                                  23   party may not simply rely on the pleadings, but must produce significant probative evidence, by

                                  24   affidavit or as otherwise provided by Federal Rule of Civil Procedure 56, supporting the claim that

                                  25   a genuine issue of material fact exists. TW Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809

                                  26   F.2d 626, 630 (9th Cir. 1987). In other words, there must exist more than “a scintilla of evidence”

                                  27   to support the non-moving party’s claims, Anderson, 477 U.S. at 252; conclusory assertions will not

                                  28   suffice. See Thornhill Publ’g Co. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979). Similarly,
                                                                                          4
                                   1   “[w]hen opposing parties tell two different stories, one of which is blatantly contradicted by the

                                   2   record, so that no reasonable jury could believe it, a court should not adopt that version of the facts”

                                   3   when ruling on the motion. Scott v. Harris, 550 U.S. 372, 380 (2007).

                                   4   III.   DISCUSSION

                                   5          Defendant moves to dismiss Plaintiff’s complaint as untimely. Plaintiff does not deny that

                                   6   his complaint was filed two days late. [Docket No. 17 (“Opp.”) at 2.] Instead, he argues that

                                   7   Defendant’s motion should be denied because it is also untimely. Id. at 1. Additionally, he argues

                                   8   that the court should apply the doctrine of equitable tolling to excuse the lateness of the complaint.

                                   9   Id. at 2. Neither party raises any issues of disputed material facts; therefore, this motion is properly

                                  10   decided on summary judgment.

                                  11          A.      Defendant’s Untimely Motion

                                  12          Plaintiff contends that Defendant’s motion to dismiss is invalid because it was three days
Northern District of California
 United States District Court




                                  13   late. Opp. at 1. According to the Scheduling Order, Defendant’s responsive pleading is due within

                                  14   90 days of receipt of service of the summons and complaint. [Docket No. 6.] The parties agree that

                                  15   Defendant’s responsive pleading was due April 15, 2019. Opp. at 1; Reply at 2. However,

                                  16   Defendant did not file his motion until April 18, 2019. Defendant’s counsel Christine Voegele

                                  17   argues that the delay is not fatal to the motion. Reply at 2. She represents that the reason for the

                                  18   untimeliness of Defendant’s reply is that she mis-calendared the answer deadline as April 18, 2019.

                                  19          Docket No. 12 contains two proofs of service (“POS”). The POS filing and accompanying

                                  20   ECF text entry inject some confusion into determination of the operable deadlines. The POS on the

                                  21   first page records that Plaintiff served the Commissioner on January 18, 2019. [Docket No. 12 at

                                  22   1.] The POS on the following page shows that the U.S. Attorney’s Office was served on January

                                  23   15, 2019. [Docket No. 12 at 2.] Since service on the U.S. Attorney’s Office is effective service on

                                  24   the Commissioner, Defendant’s deadline to answer the complaint is calculated based on the earlier

                                  25   date of January 15, 2019. However, the ECF text accompanying the POS docket entry states that

                                  26   service took place on January 18, 2019 and lists Defendant’s responsive pleading deadline as April

                                  27   18, 2019. If service had occurred on January 18, 2019, as indicated by the first POS and the ECF

                                  28   text, then Defendant’s motion would have been timely because the filing deadline would have been
                                                                                          5
                                   1   due April 18, 2019. Voegele states that she calendared the deadline based on the date on the first

                                   2   POS and argues that this was a reasonable and unintentional mistake. Mot. at 2.

                                   3          Refusal to consider the Defendant’s response to the complaint would amount to allowing

                                   4   Plaintiff to seek default judgment against the government; therefore, cases addressing the standard

                                   5   for default judgment under Rule 55 are applicable here. See Dotson v. Chater, No. 96-cv-0689-

                                   6   MHP, 1998 WL 164945, at *2 (N.D. Cal. Mar. 2, 1998) (finding that Rule 55 “provide[s] guidance”

                                   7   in determining the correct approach to late-filed responses to a complaint). The Ninth Circuit

                                   8   recognizes the strong public policy of resolving cases on their merits. Eitel v. McCool, 782 F.2d

                                   9   1470, 1472 (9th Cir. 1986) (“Cases should be decided upon their merits whenever reasonably

                                  10   possible.”). Further, the standard for entering default judgment against the United States is higher

                                  11   than that for non-governmental defendants. Rule 55(e) states that a default judgment “may be

                                  12   entered against the United States . . . only if the claimant establishes a claim or right to relief by
Northern District of California
 United States District Court




                                  13   evidence that satisfies the court.” Fed. R. Civ. P. 55(e). The language of Rule 55(e) “is more

                                  14   restrictive than the standard for default entitlement against non-United States defendants.” Ross v.

                                  15   United States, 574 F. Supp. 536, 538 (S.D.N.Y. 1983) (discussing Rule 55(e)); see also Greenbaum

                                  16   v. United States, 360 F. Supp. 784, 789 (E.D. Pa. 1973) (“A court may not enter a default judgment

                                  17   against the Government merely for failure to file a timely response.”).

                                  18          Here, Defendant filed his responsive pleading three days late based on an inadvertent

                                  19   mistake that was due to an admittedly confusing filing of multiple POS plus an incorrect text entry

                                  20   on ECF. Plaintiff does not cite any caselaw in support of his position that the court should not

                                  21   consider Defendant’s motion to dismiss under these circumstances, and such a result would cut

                                  22   against the weight of the authority. Therefore, the court will consider Defendant’s motion to dismiss

                                  23   on the merits.

                                  24          B.        Plaintiff’s Untimely Complaint

                                  25          Claimants appealing from adverse decisions by the Commissioner or Social Security “may

                                  26   obtain a review of such decision by a civil action commenced within sixty days after the mailing to

                                  27

                                  28
                                                                                         6
                                   1   him of notice of such decision.” 42 U.S.C. § 405(g).3 If a claimant does not file a civil action within

                                   2   the prescribed 60-day time frame, he or she loses the right to judicial review. 20 C.F.R. §

                                   3   404.900(b). Defendant moves to dismiss Plaintiff’s complaint with prejudice on the basis that it is

                                   4   untimely under section 405(g). The parties do not dispute that Plaintiff’s complaint was filed two

                                   5   days late. Mot. at 2; Opp. at 1.

                                   6           As examined above, the issue of timeliness with respect to Defendant’s motion is governed

                                   7   by Rule 55 and interpreting caselaw. The timeliness of Plaintiff’s complaint, however, is governed

                                   8   by section 405(g) of the Social Security Act. Generally, the United States cannot be sued by private

                                   9   individuals unless Congress has specifically permitted such actions through legislation. Block v. N.

                                  10   Dakota ex rel. Bd. of Univ. & Sch. Lands, 461 U.S. 273, 287 (1983) (“The basic rule of federal

                                  11   sovereign immunity is that the United States cannot be sued at all without the consent of

                                  12   Congress.”). The Social Security Act is legislation by which Congress has authorized private suits
Northern District of California
 United States District Court




                                  13   against the United States. See Bowen v. City of New York, 476 U.S. 467, 479-80 (1986). However,

                                  14   Congress may “attach[] conditions to legislation waiving the sovereign immunity of the United

                                  15   States.” Block, 461 U.S. at 287. Any such conditions imposed by Congress must be “strictly

                                  16   observed.” Id.; see also Bowen, 476 U.S. at 479. The Supreme Court has interpreted section 405(g)

                                  17   to impose a condition of Congress (namely, the 60-day statute of limitations), Bowen, 476 U.S. at

                                  18   479, and so exceptions to the timing requirement of this section “are not to be lightly implied.”

                                  19   Block, 461 U.S. at 287. Therefore, the late-filing of Social Security complaints is scrutinized under

                                  20   a different standard than the late-filing of briefs during an action that has already commenced. Since

                                  21   the former standard is more demanding, it may sometimes be the case that (as here) the court will

                                  22   accept a late-filed brief but not a late-filed complaint.

                                  23           Courts have dismissed cases filed only days after the expiration of the statute of limitations.

                                  24   See, e.g., Tate v. United States, 437 F.2d 88, 89 (9th Cir. 1971) (affirming dismissal of Social

                                  25

                                  26   3
                                         Although § 405(g) uses the word “mailing,” a regulation provides that a civil action “must be
                                  27   instituted within 60 days after the Appeals Council’s notice . . . is received by the individual” and
                                       that “the date of receipt . . . shall be presumed to be 5 days after the date of such notice, unless there
                                  28   is a reasonable showing to the contrary.” 20 C.F.R. § 422.210(c).

                                                                                           7
                                   1   Security complaint filed two days late); Fletcher v. Apfel, 210 F.3d 510 (5th Cir. 2000) (affirming

                                   2   summary judgment in favor of Commissioner because the complaint was filed one day late);

                                   3   Atherton v. Colvin, 2014 WL 580167 at *4 (C.D. Cal. Feb. 12, 2014) (dismissing complaint filed

                                   4   four days late).

                                   5          However, “[i]n certain rare instances, the sixty day statute of limitations can be excused”

                                   6   through the doctrine of equitable tolling. Diaz v. Comm’r of Soc. Sec., No. 13-cv-05027-PSG, 2014

                                   7   WL 1348896, at *3 (N.D. Cal. Apr. 4, 2014). Federal courts “have typically extended equitable

                                   8   relief only sparingly,” such as “where the claimant has actively pursued his judicial remedies by

                                   9   filing a defective pleading during the statutory period, or where the complainant has been induced

                                  10   or tricked by his adversary’s misconduct into allowing the filing deadline to pass.” Irwin v. Dep’t

                                  11   of Veterans Affairs, 498 U.S. 89, 96 (1990). In Bowen, for example, the Supreme Court applied

                                  12   equitable tolling because the “Government’s secretive conduct prevents plaintiffs from knowing of
Northern District of California
 United States District Court




                                  13   a violation of rights . . . .” Bowen, 476 U.S. at 481. Similarly, the Ninth Circuit determined that a

                                  14   claimant may have a “factual basis for . . . equitable tolling” where an employee for the Social

                                  15   Security Administration inadvertently misled the claimant as to the process for seeking an extension.

                                  16   See generally Vernon v. Heckler, 811 F.2d 1274 (9th Cir. 1987). The Eighth Circuit has observed

                                  17   that “equitable circumstances that might toll a limitations period involve conduct (by someone other

                                  18   than the claimant) that is misleading or fraudulent.” Turner v. Bowen, 862 F.2d 708, 710 (8th Cir.

                                  19   1988); see also Wong v. Bowen, 854 F.2d 630, 631 (2d Cir. 1988) (“Equitable tolling thus far has

                                  20   been allowed only in those cases where the government has hindered a claimant’s attempts to

                                  21   exercise her rights by acting in a misleading or clandestine way.”).

                                  22          By contrast, courts generally do not grant the equitable tolling of limitations periods where

                                  23   the claimant failed to exercise due diligence in preserving his legal rights. Irwin, 498 U.S. at 96

                                  24   (“We have generally been much less forgiving in receiving late filings where the claimant failed to

                                  25   exercise due diligence in preserving his legal rights.”); see also Okafor v. United States, 846 F.3d

                                  26   337, 340 (9th Cir. 2017) (“We do not recognize run-of-the mill mistakes as grounds for equitable

                                  27   tolling because doing so would essentially equitably toll limitations periods for every person whose

                                  28   attorney missed a deadline.”) (quoting Luna v. Kernan, 784 F.3d 640, 647 (9th Cir. 2015)) (internal
                                                                                        8
                                   1   quotation marks and further citations omitted).

                                   2            Here, Plaintiff’s counsel asserts that the complaint was filed late because the case was

                                   3   transferred to him after the prior attorney resigned, and that this occurred while he was out of the

                                   4   country on an extended two-month trip during which he did not have access to Plaintiff’s electronic

                                   5   or paper file or to mail received in the case. It appears that no one else checked Waggoner’s mail

                                   6   or files during his two-month absence or notified him of the time-sensitive nature of the Appeals

                                   7   Council mailing.

                                   8           These facts are not sufficient to meet the high standard for equitable tolling. Plaintiff’s

                                   9   counsel offers little more than conjecture that the Appeals Council denial letter took significantly

                                  10   longer than the five-day presumptive receipt period set forth in the letter. He appears to admit that

                                  11   no one checked his mail or his files during his two-month absence, which is an exceptionally long

                                  12   period for a lawyer to leave his or her files unattended. The Ninth Circuit “ha[s] not applied
Northern District of California
 United States District Court




                                  13   equitable tolling in non-capital cases where attorney negligence has caused the filing of a petition

                                  14   to be untimely.” Spitsyn v. Moore, 345 F.3d 796, 800 (9th Cir. 2003), as amended (Nov. 3, 2003).

                                  15   In the Social Security context, courts in this circuit have held that “mere attorney negligence is not

                                  16   an extraordinary circumstance warranting equitable tolling absent a showing of bad faith,

                                  17   dishonesty, divided loyalty, or impairment on the part of the attorney.” Carty v. Berryhill, No. 17-

                                  18   cv-01212-JCS, 2017 WL 5525827, at *7 (N.D. Cal. Nov. 17, 2017) (quoting Holland v. Florida,

                                  19   560 U.S. 631, 655 (2010)) (internal quotation marks omitted); Kindschy v. Berryhill, No. 17-cv-

                                  20   00445-CWD, 2018 WL 1583135, at *4 (D. Idaho Mar. 30, 2018) (dismissing Social Security appeal

                                  21   as untimely because attorney’s “lack of diligence” was not an “extraordinary circumstance[] to

                                  22   justify tolling the 60-day statute of limitations”).

                                  23           In sum, the facts of this case do not meet the high standard for showing the “extraordinary

                                  24   circumstances” required to receive the benefit of equitable tolling. The court therefore holds that

                                  25   equitable tolling does not apply in this matter. Accordingly, Defendant’s motion for summary

                                  26   judgment is granted.

                                  27   IV.     CONCLUSION

                                  28           For the foregoing reasons, Defendant’s motion for summary judgment on the issue of
                                                                                              9
                                   1   timeliness is granted. The case is dismissed with prejudice. The Clerk shall enter judgment for

                                   2   Defendant and against Plaintiff and close the file in this matter.
                                                                                                               ISTRIC
                                   3
                                                                                                          TES D      TC
                                                                                                        TA




                                                                                                                              O
                                   4




                                                                                                   S




                                                                                                                               U
                                                                                                  ED




                                                                                                                                RT
                                   5          IT IS SO ORDERED.                                                        DERED




                                                                                              UNIT
                                                                                                               O OR
                                   6   Dated: October 9, 2019                                          IT IS S




                                                                                                                                      R NIA
                                                                                         ______________________________________
                                                                                                                       M. Ryu
                                   7




                                                                                              NO
                                                                                                               o n n a
                                                                                                      udge D
                                                                                                        Donna  M.  Ryu




                                                                                                                                      FO
                                   8                                                           UnitedJ States Magistrate Judge




                                                                                                RT




                                                                                                                                  LI
                                                                                                       ER




                                                                                                  H




                                                                                                                              A
                                   9                                                                                              C
                                                                                                            N                 F
                                                                                                                D IS T IC T O
                                  10                                                                                  R
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         10
